Citation Nr: 0510841	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997, with a prior period of four months and 26 days 
of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of service 
connection for paranoid schizophrenia.  The veteran perfected 
a timely appeal of this determination to the Board.


FINDING OF FACT

It is likely that the veteran developed paranoid 
schizophrenia that was compensably disabling within one year 
of his discharge from service.  


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 4.130, Diagnostic Code 9203 
(2004); VAOPGCPREC 3-2003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken below, no further assistance 
is required.




Background and Analysis

As a preliminary matter, as the RO has acknowledged, 
unfortunately, some of the veteran's service medical records 
have not been associated with the claims folder.  Under the 
circumstances, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  The one-year presumption applies 
both to conditions that pre-dated the veteran's entry into 
service, and to those that were first diagnosed subsequent to 
service separation.  See Splane v. West, 216 F.3d 1058, 1068-
69 (Fed. Cir. 2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
the Report of Medical Examination at service entry is among 
the missing service medical records, and thus the veteran 
must be presumed sound with respect to his psychiatric 
condition.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  

In numerous statements and written argument submitted on his 
behalf, the veteran and his representative emphasize that the 
veteran was diagnosed as having schizophrenia within one year 
of his separation from service.  In denying this claim, the 
RO pointed out that medical records show that the veteran 
received treatment for psychiatric problems prior to service 
and concluded that there is no evidence showing that the 
condition worsened during his period of active duty.  In this 
regard, the Board observes that the veteran's Report of 
Medical Examination at discharge is also among the missing 
service medical records.

Although some of the medical evidence states that the veteran 
received psychiatric disability treatment prior to service, 
the available service medical records do not reflect that he 
was treated for paranoid schizophrenia, the disease for which 
he is seeking service connection, and indeed, the veteran 
does not contend otherwise.  In this regard, the Board notes 
that in a recent precedent opinion, the General Counsel of VA 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 
(2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  Additionally, the General Counsel has held 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The General Counsel has 
determined that Section 3.304(b) is therefore invalid and 
should not be followed.  Id.  In light of the above, 
including the missing service separation examination report, 
the Board reiterates that the veteran must be considered 
sound at service entry with respect to his psychiatric 
condition.

In this case, the record is replete with evidence showing 
that the veteran has been diagnosed as having paranoid 
schizophrenia, including following inpatient treatment.  The 
key issue before the Board is thus whether the veteran's 
paranoid schizophrenia was manifest to a compensable degree 
within one year of his discharge.  As such, the Board will 
discuss on that evidence that relates to this question.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

An October 2000 report from the Tioga County Department of 
Mental Hygiene states that the veteran was hospitalized for 
three days in 1991 "due to an inability to cope" and placed 
on Stelazine, an anti-depressant.  The examiner, indicated, 
however, that the veteran was initially diagnosed as having 
schizophrenia in 1997, and the examiner assessed him as 
having paranoid schizophrenia.

In addition, in a June 2002 report, an examiner at the 
Schuyler County Mental Health Clinic stated that the veteran 
was treated on several occasions between March 1997 and March 
1999 for psychiatric problems.  She indicated, however, that 
the veteran was not willing to adhere to a consistent therapy 
schedule and that he ceased receiving treatment at the 
facility.  The diagnosis was schizophrenia, and the examiner 
indicated that his current Global Assessment of Functioning 
(GAF) score was 45, and that 55 was the highest score in the 
past year.  

In this regard, the Board observes that according to Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF 
score of 55 is consistent with moderate symptoms, and a GAF 
score of 45 is consistent with a person having serious 
impairment in social and occupational functioning, such as 
having few friends or demonstrating an inability to keep a 
job.  In either case, such a GAF score certainly contemplates 
a compensable psychiatric disability pursuant to criteria set 
forth in the VA's Schedule for Rating Disabilities.  See 
38 C.F.R. § 4.130, Diagnostic Code 9203.

In light of the foregoing, and in the absence of any 
contradictory medical evidence, the Board finds that service 
connection is warranted for this disability.



ORDER

Service connection for paranoid schizophrenia is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


